Citation Nr: 0810029	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-39 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed 
degenerative joint disease of L2-L3 with scoliosis (low back 
disorder), to include as secondary to the service-connected 
residuals of a right ankle sprain (right ankle disability).  

2.  Entitlement to service connection for claimed cervical 
spine strain (cervical spine disorder), to include as 
secondary to the service-connected right ankle disability.  

3.  Entitlement to service connection for a claimed right hip 
disorder, to include as secondary to the service-connected 
right ankle disability.  



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from June 1972 to June 1975.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 2006 to the RO for additional development of 
the record.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a low back, cervical spine or right hip condition 
in service or for many years thereafter.  

2.  None of the currently demonstrated low back, cervical 
spine or right hip condition, including degenerative changes, 
is shown to be due to any event or incident of the veteran's 
period of service; nor is any shown to have been caused or 
aggravated by his service-connected right ankle disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability due to 
disease or injury that was incurred in or aggravated by 
active service; nor may any arthritis be presumed to have 
been incurred therein; nor is any disability proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

2.  The veteran does not have a cervical spine disability due 
to disease or injury that was incurred in or aggravated by 
active service; nor may any arthritis be presumed to have 
been incurred therein; nor is any disability proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

3.  The veteran does not have a right hip disability due to 
disease or injury that was incurred in or aggravated by 
active service; nor may any arthritis be presumed to have 
been incurred therein; nor is any disability proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2007).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In November 2003, January 2005, and August 2006, the RO sent 
the veteran a letter in which he was informed of the 
requirements needed to establish service connection; the 
August 2006 letter informed him of the requirements needed to 
establish service connection on a secondary basis.  In 
accordance with the requirements of VCAA, the letter informed 
the veteran what evidence and information he was responsible 
for and the evidence that was considered VA's responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Additional private medical evidence was subsequently received 
from the veteran after each of these letters.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims files.  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  

The veteran was informed in an April 2006 letter of the 
relevant law on disability ratings and effective dates if any 
of his claims was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  An examination for VA was 
conducted in April 2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his May 2006 video hearing.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such defect to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 
(1995).  


Analysis

The veteran currently is receiving compensation benefits for 
a right ankle disability at the rate of 10 percent.  

The service medical records reveal that he suffered a right 
ankle sprain injury while playing basketball in May 1975.  
His neck, spine and lower extremities were noted to be within 
normal limits at the time of his discharge physical 
evaluation in May 1975; the words "lower back" were noted 
on the back of the form in the "Notes And Significant Or 
Interval History" section.   

There were no complaints or findings referable to a low back, 
cervical spine or right hip condition on VA examination in 
February 1976.  In fact, the initial post-service medical 
evidence thereof was not until March 2002 when he was hit by 
a car while trying to cross the street.  

When examined for VA in April 2005, the diagnoses were 
degenerative arthritis of the right hip, degenerative 
arthritis of the cervical spine, and scoliosis of the lumbar 
spine.  

The examiner, who reviewed the relevant evidence, concluded 
that, because there were no relevant complaints in service or 
until after the veteran was hit by a car in 2002, any current 
disability of the low back, cervical spine or right hip is 
more likely due to the automobile accident and not to service 
or to the service-connected right ankle disability.  

The only evidence on file that can be viewed as favoring the 
claim is the notation in VA treatment records in July 2005 
that the veteran had chronic low back pain, a history of one 
leg being shorter than the other and degenerative changes of 
the foot and ankle.  The examiner said that "[t]his could 
easily be contributing to symptoms he [was] experiencing in 
his hip and his low back."  


The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Based on its review of the record, the Board finds the April 
2005 VA medical opinion to be most probative and thus 
controlling in this case.  The April 2005 opinion was based 
on a thorough examination and a review of the relevant 
evidence.  Whereas, the July 2005 statement is confusing and 
speculative in nature.  

The Court of Appeals for Veterans Claims has routinely held 
that speculative and inconclusive opinions cannot support a 
claim of service connection.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  See also Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure); and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generally 
holding that medical opinions which are speculative, general 
or inconclusive in nature or which are not factually 
supported will not sustain a claim).  

Consequently, absent competent evidence meeting the 
requirements for service connection have not been met, the 
claims on a direct incurrence, presumptive and secondary 
basis must be denied.  

The Board has considered the May 2006 videoconference hearing 
testimony and the written statements by and on behalf of the 
veteran; however, a lay person, such as the veteran, is not 
competent to comment on medical matters such as the diagnosis 
of a disability or the etiology of any such disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

While the veteran testified in May 2006 that he had been told 
by a doctor that there was a connection between his service-
connected right ankle injury and the claimed back, neck and 
hip disorders, he did not remember the doctor's name or 
indicate that there was other competent evidence that was 
obtainable to support his lay assertions.  

Because the preponderance of the evidence is against the 
veteran's claims, the doctrine of reasonable doubt is not for 
application with respect to the issues of entitlement to 
service connection for low back, cervical spine, and right 
hip disorders on either a direct or secondary basis.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for low back condition to include as 
secondary to the service-connected right ankle disability  is 
denied.  

Service connection for cervical spine condition to include as 
secondary to the service-connected right ankle disability is 
denied.  

Service connection for right hip condition to include as 
secondary to the service-connected right ankle disability is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


